STEWART, J.,
Specially Concurring. — I concur in the conclusion reached by Justice Sullivan that this judgment should be affirmed, but dissent from that part of the opinion which holds that the defendant, having examined the judgments offered in evidence and having discussed the same with the plaintiff, and having no interest which accrued prior to the rendition of such judgments which would be affected by such judgments, could not question the validity of such judgments. In my opinion, the text announced in 23 Cye. 1068, has no application to the facts in this case.